UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-6464



STANLEY LORENZO WILLIAMS,

                                           Petitioner - Appellant,

          versus


SIDNEY HARKLEROAD, Superintendent;     THEODIS
BECK, Secretary of Corrections,

                                          Respondents - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. Frank W. Bullock, Jr.,
District Judge. (CA-03-41-1)


Submitted:   May 29, 2003                     Decided:   June 5, 2003


Before WILKINSON, MICHAEL, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Stanley Lorenzo Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Stanley Lorenzo Williams seeks to appeal the district court’s

order dismissing his petition filed under 28 U.S.C. § 2254 (2000).

The   district   court    referred   this   case    to   a   magistrate   judge

pursuant to 28 U.S.C. § 636(b)(1)(B) (2000).             The magistrate judge

recommended that relief be denied and advised Williams that failure

to file timely objections to this recommendation could waive

appellate   review   of    a   district     court   order    based   upon   the

recommendation. Despite this warning, Williams failed to object to

the magistrate judge’s recommendation.

      The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned that failure to object will waive appellate review.                  See

Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also

Thomas v. Arn, 474 U.S. 140 (1985).         Williams has waived appellate

review by failing to file objections after receiving proper notice.

Accordingly, we deny Williams’ leave to proceed in forma pauperis,

deny a certificate of appealability, and dismiss the appeal.                 We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                     DISMISSED


                                      2